--------------------------------------------------------------------------------


FIRST AMENDMENT TO


SECURITIES PURCHASE AGREEMENT




BY AND BETWEEN




PURE BIOFUELS CORP.




AND




PLAINFIELD PERU I LLC
PLAINFIELD PERU II LLC






______________________________
 
 
Dated as of March 26, 2008
 
______________________________
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 
Page
   
ARTICLE I AMENDMENTS TO THE AGREEMENT
1
   
SECTION 1.1. Definitions
1
SECTION 1.2. Sale and Purchase.
2
SECTION 1.3. The Notes.
3
SECTION 1.4. Affirmative Covenants
3
SECTION 1.5. Negative Covenants
4
 
 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
 
 
SECTION 2.1. Incorporation of Representations and Warranties from the Agreement
5
SECTION 2.2. Use of Proceeds
5
SECTION 2.3. No Adjustment to Conversion Price
5
SECTION 2.4. Capital Stock
5
SECTION 2.5. Brokers and Finders .
6
SECTION 2.6. Financial Statements; Undisclosed Liabilities
6
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
7
 
 
SECTION 3.1. Incorporation of Representations and Warranties from the Agreement
7
 
 
ARTICLE IV CONDITIONS PRECEDENT TO ADDITIONAL NOTES CLOSING
7
 
 
SECTION 4.1. Conditions to the Company’s Obligations
7
SECTION 4.2. Conditions to Purchaser’s Obligations
7
 
 
ARTICLE V MISCELLANEOUS
9
 
 
SECTION 5.1. Reference to and Effect on the Agreement and the Initial Notes
9
SECTION 5.2. Registration Rights Agreement
9
SECTION 5.3. Stock Purchase Warrant
9
SECTION 5.4. Governing Law
10
SECTION 5.5. Expenses
10
SECTION 5.6. Headings Descriptive
10
SECTION 5.7. Counterparts
10





(i)

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT dated as of March 26, 2008
(this “First Amendment”), by and between PURE BIOFUELS CORP., a Nevada
corporation (the “Company”), and PLAINFIELD PERU I LLC, a Delaware limited
liability company (“LLC1”), and PLAINFIELD PERU II LLC, a Delaware limited
liability company (“LLC2” and together with LLC1, the “Purchaser”). Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Company entered into a Securities Purchase Agreement, dated as of
September 12, 2007 (the “Agreement”), by and between the Company, LLC 1 and LLC
2 for the purchase of $10,000,000 aggregate principal amount of 10%/12% Senior
Convertible PIK Election Notes due 2012, Common Stock and warrants to purchase
shares of Common Stock;
 
WHEREAS, the Company desires, subject to the terms and conditions set forth
herein, to issue and sell to Purchaser, and Purchaser desires, subject to the
terms and conditions set forth herein, to purchase an additional $5,000,000
aggregate principal amount of 10%/12% Senior Convertible PIK Election Notes due
2012, convertible into 16,666,667 shares of Common Stock (subject to
adjustment);
 
WHEREAS, Section 11.1 of the Agreement provides that the Company and the
Required Holders may, with certain exceptions, amend the Agreement with the
written consent of the Company and the Required Holders;
 
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows.
 
ARTICLE I
 
AMENDMENTS TO THE AGREEMENT
 
SECTION 1.1.   Definitions. Clause (a) of Article I of the Agreement is hereby
amended by inserting the following definitions in appropriate alphabetical
order:
 
“Additional Notes” means the 10%/12% Senior Convertible PIK Election Notes due
2012 issued by the Company on the Additional Notes Closing Date (such term to
include any such notes issued in substitution therefor pursuant to Section 12 of
the Agreement and any notes issued in kind as interest pursuant to the terms of
the Additional Notes).
 
“Additional Notes Closing” has the meaning set forth in Section 2.4 of the
Agreement.
 
1

--------------------------------------------------------------------------------


“Additional Notes Closing Date” has the meaning set forth in Section 2.4 of the
Agreement.
 
“Amended and Restated Stockholders Agreement” means the agreement, dated March
26, 2008, among LLC1, LLC2, the Company and the other stockholders party
thereto.
 
“Employment Agreements” has the meaning ascribed to such term in the Loan
Agreement.
 
“Initial Notes” means the 10%/12% Senior Convertible PIK Election Notes due 2012
issued by the Company on the Closing Date (such term to include any such notes
issued in substitution therefor pursuant to Section 12 of the Agreement and any
notes issued in kind as interest pursuant to the terms of the Initial Notes).
 
“Material Agreements” has the meaning ascribed to such term in Section 8.23 of
the Loan Agreement and as set forth on Schedule 8.23 of the Loan Agreement, as
Schedule 8.23 of the Loan Agreement is updated by Schedule 2.1 to this First
Amendment.
 
“Merger Warrants” means the warrants to purchase 2,166,667 shares of Common
Stock with an exercise price of $0.60 per share issued to LLC II on January 24,
2008 in connection with the Binding Letter of Intent and Section 3.6(m) of the
Agreement.
 
“Notes” means the Initial Notes, the Additional Notes and any notes issued in
substitution therefor pursuant to Section 12 of the Agreement and any notes
issued in kind as interest pursuant to the terms of the Notes.
 
In addition, the definition of “Conversion Price” in clause (a) of Article I of
the Agreement is replaced with the following definition:
 
“Conversion Price” means $0.30 for the Notes, subject to adjustments set forth
in Section 3.6.
 
SECTION 1.2.   Sale and Purchase. 
 
Article II of the Agreement is hereby amended by inserting a new Section 2.3 and
2.4 as follows:


 
SECTION 2.3. Additional Notes; Agreement to Sell and to Purchase; Purchase
Price. Subject to the terms and conditions set forth in this Agreement, the
Company agrees to issue and sell to Purchaser, and Purchaser agrees to purchase
from the Company, on the Additional Notes Closing Date, $5,000,000 in aggregate
principal amount of the Additional Notes for a purchase price of $5,000,000 (the
“Additional Notes Purchase Price”).
 
SECTION 2.4. Additional Notes Closing. Subject to the satisfaction or waiver of
the conditions set forth in this Agreement, the purchase and sale of the
Additional Notes hereunder (the “Additional Notes Closing”) shall take place at
10:00 a.m. at the offices of White & Case LLP, counsel to Purchaser, at 1155
Avenue of the Americas, New York, New York, on March 26, 2008 or on such other
date as the parties shall mutually agree upon (the “Additional Notes Closing
Date”).
 
2

--------------------------------------------------------------------------------


At the Additional Notes Closing:
 
(i) Purchaser shall deliver an amount equal to the Purchase Price (net of a
funding fee in the amount of $100,000) via wire transfer of immediately
available funds to such bank account as the Company shall have designated not
later than one Business Day prior to the Additional Notes Closing Date.
 
(ii) The Company shall deliver to Purchaser against payment of the Purchase
Price, a certificate or certificates representing the Additional Notes being
purchased by Purchaser pursuant to Section 2.3, which shall be in definitive
form and registered in the name of Purchaser or its nominee or designee and in a
single certificate or in such other denominations as Purchaser shall have
requested not later than one Business Day prior to the Additional Notes Closing
Date;
 
SECTION 1.3.   The Notes. 
 
Section 3.1 of the Agreement is hereby amended by inserting a new paragraph at
the end thereof as follows:


The Company will authorize the issuance of $5,000,000 aggregate principal amount
of the Additional Notes to be issued on the Additional Notes Closing Date and
any Notes to be issued in kind as interest. The Additional Notes shall be
substantially in the form set forth in Exhibit A.
 
SECTION 1.4.   Affirmative Covenants. Article VI of the Agreement is hereby
amended by replacing Section 6.7 in its entirety and by inserting a new Section
6.19 and 6.20, as set forth below:
 
SECTION 6.7. Plainfield Director. (a) From and after the Additional Notes
Closing Date, Purchaser or its Affiliates (or any transferee of more than 50% of
the Notes held by Purchaser) shall have the right to designate up to a total of
three Directors (each a “Plainfield Director”). As promptly as practicable after
the Additional Notes Closing Date, the Board of Directors shall elect the
persons so designated to the Board of Directors. In connection with any annual
or special meeting of stockholders of the Company where Directors are to be
elected, the persons designated by the Purchaser to be Plainfield Directors
shall be nominated by the Board of Directors or any nominating committee
thereof.
 
(b) Purchaser or its Affiliates shall have the right to designate any
replacement for a Plainfield Director designated for nomination or nominated in
accordance with this Section 6.7 upon the death, resignation, retirement,
disqualification or removal from office for other cause of such Director. The
Board of Directors of the Company shall elect each person so designated.
 
3

--------------------------------------------------------------------------------


(c) The Company shall use its best efforts to solicit from the stockholders of
the Company eligible to vote for the election of Directors proxies in favor of
the nominees selected in accordance with this Section 6.7.
 
(d) If at any time Purchaser has the right to nominate Directors pursuant to
this Section 6.7 but fails to exercise this right, then Purchaser or its
Affiliates shall have the right to appoint one (1) representative for each
director not so nominated (each an “Observer”). The Observer(s) shall have the
right to attend meetings of the Board of Directors in a nonvoting observer
capacity, to receive notice of such meetings and to receive the information
provided by the Company to the Board of Directors.
 
(e) Purchaser will have a right to effectuate their rights pursuant to this
Section 6.7 so long as any Notes remain outstanding or Purchaser holds at least
5% of the Company’s outstanding Common Shares.
 
(f) A quorum of the Board of Directors shall require the presence of the
 Plainfield Director(s).
 
(g) The Company will not increase the number of Directors above six.
 
SECTION 6.19 Amendment of Bylaws. The Company agrees to cause the bylaws of the
Company to be amended by the Additional Notes Closing Date to include the
provisions set forth in Section 6.7 (a) and (f) above; provided that such
provisions shall only be in force so long as any Notes remain outstanding or
Purchaser holds at least 5% of the Company’s outstanding Common Shares.
 
SECTION 6.20 Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, each of the
Company and each of its Subsidiaries hereby covenants and agrees to take all
actions set forth on Schedule 6.20 to this First Amendment to guarantee and/or
secure the Notes within the time period set forth therein and the parties hereto
acknowledge and agree that the failure to take any of the actions required on
Schedule 6.20 to this First Amendment, within the relevant time periods
required, shall give rise to an immediate Event of Default pursuant to this
Agreement.
 
SECTION 1.5.   Negative Covenants. Article VII of the Agreement is hereby
amended by inserting a new Section 7.11, as follows:
 
 SECTION 7.11 Management Agreements, Employment Agreements, Material Agreements.
Enter into any agreements of, or with respect to, the management of the Company
or any of its Subsidiaries (collectively, the “New Management Agreements”), any
material employment agreement entered into by the Company of any of its
Subsidiaries (collectively, the “New Employment Agreements”) or any agreement or
series of related agreements involving aggregate consideration payable to or by
the Company or its Subsidiaries in excess of U.S. $100,000, or amend, modify or
change any provision of any existing Management Agreement, Employment Agreement
or Material Agreement.
 
4

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
 
In order to induce the Purchaser to enter into this First Amendment and to
purchase the Additional Notes, the Company hereby represents and warrants to and
agrees with the Purchaser that on the date hereof, after giving effect to the
consummation of the transactions contemplated hereby that:
 
SECTION 2.1.   Incorporation of Representations and Warranties from the
Agreement. The representations and warranties contained in Article IV of the
Agreement and in Section 8 of the Loan Agreement, other than Sections 8.05(b)
and 8.10, are true and correct in all material respects with the same effect as
though such representations and warranties had been made on the date hereof (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); provided that Schedule
2.1 to this First Amendment updates Schedule 8.23 of the Loan Agreement as of
the date hereof.
 
SECTION 2.2.   Use of Proceeds. (a) All proceeds from the sale of the Additional
Notes shall be used solely for the purposes set forth on Schedule 2.2 of this
First Amendment.
 
(b) No part of the proceeds from the sale of the Additional Notes will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock; provided, however, that the Company may
use the proceeds thereof to repurchase Common Stock in such manner as the Board
of Directors (including the Plainfield Directors (as defined in the Amended and
Restated Stockholders Agreement) may approve. Neither the sale of the Additional
Notes nor the use of the proceeds thereof will violate or be inconsistent with
the provisions of Regulation T, U or X.
 
SECTION 2.3.   No Adjustment to Conversion Price. Except as set forth on
Schedule 2.3 hereto, nothing has occurred since the Closing Date that has
resulted, or would result, in an adjustment to the Conversion Price pursuant to
Section 3.6 of the Agreement.
 
SECTION 2.4.   Capital Stock. (a) As of the Additional Notes Closing Date, the
authorized Capital Stock of the Company will consist solely of 250,000,000
shares of Common Stock and 1,000,000 shares of preferred stock, of which
77,687,871 shares of Common Stock (assuming no additional exercises of existing
stock options) and no shares of preferred stock are issued and outstanding, no
shares are held in treasury and 93,259,520 shares of Common Stock (such amount
does not include any shares or warrants that may be issued pursuant to the
Binding Letter of Intent or Section 3.6(m) of the Agreement) are reserved for
issuance upon the exercise of outstanding warrants, options and other
convertible or exchangeable securities (other than the Additional Notes).
Schedule 4.7 to this First Amendment sets forth the capitalization of the
Company as of the Additional Notes Closing Date.
 
(b) Except as set forth on Schedule 4.7 to this First Amendment, there are (i)
no outstanding options, warrants, agreements, conversion rights, exchange
rights, preemptive rights or other rights (whether contingent or not) to
subscribe for, purchase or acquire any issued or unissued shares of Capital
Stock of the Company or any Subsidiary, and (ii) no restrictions upon, or
Contracts or understandings of the Company or any Subsidiary, or, to the
knowledge of the Company, Contracts or understandings of any other Person, with
respect to, the voting or transfer of any shares of Capital Stock of the Company
or any Subsidiary.
 
5

--------------------------------------------------------------------------------


(c) The Conversion Shares are duly authorized and validly reserved for issuance
in contemplation of the conversion of the Additional Notes and, when issued and
delivered in accordance with the terms of the Notes, will have been validly
issued and will be fully paid and nonassessable, and the issuance thereof will
not have been subject to any preemptive rights or made in violation of any
Applicable Law.
 
(d) The holders of the Additional Notes will, upon issuance thereof, have the
rights set forth in the Form of Note (subject to the limitations and
qualifications set forth therein).
 
SECTION 2.5.   Brokers and Finders. Except as set forth on Schedule 2.5 to this
First Amendment, no agent, broker, Person or firm acting on behalf of the
Company or its Affiliates is, or will be, entitled to any fee, commission or
broker’s or finder’s fees from any of the parties hereto, or from any Person
controlling, controlled by, or under common control with any of the parties
hereto, in connection with this First Amendment or any of the transactions
contemplated hereby.
 
SECTION 2.6.   Financial Statements; Undisclosed Liabilities.
 
(a)  The unaudited balance sheet of the Company as of September 30, 2007 and the
related statements of income and cash flows of Holdings for the three-month and
nine-month periods ended as of such dates, copies of which in each case were
furnished or made available to the Purchaser prior to the date hereof, present
fairly in all material respects the consolidated financial condition of the
Company and its subsidiaries at the date of said financial statements and the
consolidated results of operations for the period covered thereby. All of the
foregoing historical financial statements have been prepared in accordance with
GAAP consistently applied except to the extent provided in the notes to said
financial statements and subject, to normal year-end audit adjustments (all of
which are of a recurring nature and none of which, individually or in the
aggregate, would be material) and the absence of footnotes.
 
(b)  Except as fully disclosed in the financial statements previously delivered
to the Purchaser, and except for the Indebtedness incurred under the Agreement
and the Loan Agreement, there are as of the date hereof no liabilities or
obligations with respect to the Company or any of its subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, could reason-ably be
expected to be material to the Company or any of its subsidiaries. Except as set
forth on Schedule 5.07 to the Loan Agreement, as of the date hereof, neither the
Company nor any of its subsidiaries knows of any basis for the assertion against
it of any liability or obligation of any nature whatsoever that is not fully
disclosed in the financial statements previously delivered to the Purchaser or
referred to in the immediately preceding sentence which, either individually or
in the aggregate, could reasonably be expected to be material to the Company or
any of its subsidiaries.
 
6

--------------------------------------------------------------------------------


(c)  After giving effect to the transaction contemplated hereby, nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER
 
Purchaser hereby represents and warrants to the Company as follows:


SECTION 3.1.   Incorporation of Representations and Warranties from the
Agreement. The representations and warranties contained in Article V of the
Agreement are true and correct in all material respects with the same effect as
though such representations and warranties had been made on the date hereof (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO ADDITIONAL NOTES CLOSING
 
SECTION 4.1.   Conditions to the Company’s Obligations. The issuance of the
Additional Notes by the Company shall be subject to the satisfaction, at or
prior to the Additional Notes Closing, of the following conditions:
 
(a) Purchaser shall have performed in all material respects all obligations and
agreements, and complied in all material respects with all covenants, contained
in this First Amendment to be performed and complied with by Purchaser at or
prior to the Additional Notes Closing Date.
 
(b) No provision of any Applicable Law, injunction, order or decree of any
Governmental Authority shall be in effect which has the effect of making the
transactions contemplated hereby illegal or shall otherwise restrain or prohibit
the consummation of the transactions contemplated hereby.
 
SECTION 4.2.   Conditions to Purchaser’s Obligations. The obligations of
Purchaser to purchase the Additional Notes contemplated by this First Amendment
shall be subject to the satisfaction, at or prior to the Additional Notes
Closing, of the following conditions:
 
(a)  On the Additional Notes Closing Date and also after giving effect to the
sale of the Additional Notes on such date there shall exist no Default or Event
of Default.
 
(b)  Purchaser shall have received a certificate, dated the Additional Notes
Closing Date and signed on behalf of the Company by an Authorized
Representative, certifying on behalf of the Company that on the Additional Notes
Closing Date and also after giving effect to the sale of the Additional Notes on
such date (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained or incorporated by reference in this
First Amendment shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
Additional Notes Closing Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
 
7

--------------------------------------------------------------------------------


(c)  Purchaser shall have received from each of DLA Piper US LLP and Lewis and
Roca LLP, special counsel to the Company and Muniz, Ramirez, Perez-Taiman &
Luna-Victoria, special counsel to the Subsidiaries, an opinion addressed to
Purchaser and dated the Additional Notes Closing Date covering such matters
incident to the transactions contemplated herein as the Purchaser may reasonably
request.
 
(d)  Purchaser shall have received a certificate from the Company, dated the
Additional Notes Closing Date, signed by an Authorized Representative, and
attested to by another Authorized Representative, in the form of Exhibit A, with
appropriate insertions, together with copies of the articles of incorporation
and by-laws of the Company and the resolutions of the Company referred to in
such certificate and the foregoing shall be in form and substance reasonably
acceptable to Purchaser.
 
(e)  On the Additional Notes Closing Date, all corporate and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this First Amendment shall be reasonably satisfactory in form
and substance to Purchaser, and Purchaser shall have received all information
and copies of all documents and papers, including records of corporate
proceedings, governmental approvals, good standing certificates and bring-down
telegrams or facsimiles, if any, which Purchaser reasonably may have requested
in connection therewith, such documents and papers where appropriate to be
certified by proper corporate officials or Governmental Authorities.
 
(f)  Nothing shall have occurred since September 30, 2007 (and Purchaser shall
have not have become aware of any facts or conditions not previously known)
which Purchaser shall determine has had, or could reasonably be expected to
have, (i) a Material Adverse Effect or (ii) a material adverse effect on the
transactions contemplated hereby.
 
(g)  All necessary governmental and third party approvals and/or consents in
connection with the Transactions shall have been obtained and remain in effect,
and all applicable waiting periods with respect thereto shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of the
transactions contemplated hereby. On the Additional Notes Closing Date, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon transactions
contemplated hereby.
 
(h)  Except as set forth in Schedule 5.07 to the Loan Agreement, on the
Additional Notes Closing Date, there shall be no actions, suits or proceedings
pending or threatened (a) with respect to the transactions contemplated hereby,
this First Amendment or any other Transaction Document, or (b) which Purchaser
shall determine has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
8

--------------------------------------------------------------------------------


(i)  The Company and the stockholders party thereto shall have executed and
delivered the Amended and Restated Stockholders Agreement.
 
(j)  The bylaws of the Company shall have been amended to include the provisions
set forth in Section 6.7 (a) and (f).
 
(k)  Purchaser shall have received certificates representing the Additional
Notes purchased by Purchaser.
 
(l)  Purchaser shall have received such other documents and evidence as are
customary for transactions of this type or as Purchaser may reasonably request
in order to evidence the satisfaction of the other conditions set forth above.
 
ARTICLE V
 
MISCELLANEOUS
 
SECTION 5.1.   Reference to and Effect on the Agreement and the Initial Notes
 
(i)  Upon the execution of this First Amendment by the parties hereto, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Agreement and each reference in the
other Transaction Documents to the “Securities Purchase Agreement”,
“thereunder”, “thereof” or words of like import referring to the Agreement shall
mean and be a reference to the Agreement as amended hereby.
 
(ii)  Except as specifically amended by this First Amendment, the Agreement and
the other Transaction Documents shall remain in full force and effect and are
hereby ratified and confirmed.
 
(iii)  This First Amendment and the Amended and Restated Stockholders Agreement
shall each constitute a “Transaction Document” and this First Amendment shall
constitute a “Note Document” for all purposes of the Agreement and the other
Transaction Documents.
 
SECTION 5.2.   Registration Rights Agreement. The parties hereto agree that the
shares of Common Stock issuable upon conversion of the Additional Notes shall
constitute “Registrable Securities” under the Registration Rights Agreement.
 
SECTION 5.3.   Stock Purchase Warrant. The parties hereto agree that the
definition of the term “Exercise Price” in Section 5(e) of the Warrants and the
Merger Warrants, shall be replaced with the following definition:
 
“Exercise Price” means $0.30, as adjusted in accordance with Section 2 hereof.
 
9

--------------------------------------------------------------------------------


SECTION 5.4.   Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
SECTION 5.5.   Expenses. The Company shall reimburse the Purchaser for all
reasonable disbursements and out-of-pocket expenses incurred by the Purchaser in
connection with the transactions contemplated hereby, including, without
limitation, the fees and disbursements of White & Case LLP, counsel to the
Purchaser. On the Additional Notes Closing Date, Purchaser shall provide the
Company with documentation reasonably satisfactory to the Company for such
disbursements and out-of-pocket expenses.
 
SECTION 5.6.   Headings Descriptive. The headings of the several sections and
subsections of this First Amendment are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this First
Amendment.
 
SECTION 5.7.   Counterparts. This First Amendment may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. Delivery of an
executed counterpart hereof by facsimile or electronic transmission shall be as
effective as delivery of any original executed counterpart hereof.
 


 
[SIGNATURE PAGES TO FOLLOW]
 
 
10

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.
 
PURE BIOFUELS CORP.




By                  /s/ Luis Goyzueta                       
Name: Luis Goyzueta
Title: Chief Executive Officer and Director
 
Each of the undersigned agrees that all references to the “Convertible Note
Documents” in the Loan Agreement shall mean as the Convertible Note Documents
are amended by this First Amendment and by the Amended and Restated Stockholders
Agreement and by any amendments in connection with Section 6.20 of this First
Amendment.
 
Address:  
 
Av. Canaval y Moreyra 380 of 402 
San Isidro, Lima
Peru
Attention: Luis Goyzueta
Telephone: +511-221-7365
Facsimile: +511-221-7347
 
 
        PURE BIOFUELS DEL PERU S.A.C. 
 
 
By:                 /s/ Luis Goyzueta                       
        Name: Luis Goyzueta
        Title: Authorized Signatory
       
Address:  
 
Av. Canaval y Moreyra 380 of 402 
San Isidro, Lima
Peru
Attention: Luis Goyzueta
Telephone: +511-221-7365
Facsimile: +511-221-7347
 
 
PALMA INDUSTRIAL S.A.C.
 
 
By:                 /s/ Luis Goyzueta                       
        Name: Luis Goyzueta
        Title: Auhtorized Signatory
       
Address:
 
9440 Little Santa Monica Blvd. 
Suite 401
Beverly Hills, Ca 90210
Attention: Steven Magami
Telephone:  (310) 402-5901
Facsimile: (310) 402-5947
 
 
PURE BIOFUELS CORP.
 
 
By:                 /s/ Luis Goyzueta                       
        Name: Luis Goyzueta
        Title: Chief Executive Officer and Director

 

--------------------------------------------------------------------------------


 
 
PLAINFIELD PERU I LLC






By                    /s/ Steven Segaloff                             
Name: Steven Segaloff
Title: Authorized Signatory
 


 


 
PLAINFIELD PERU II LLC






By                    /s/ Steven Segaloff                             
Name: Steven Segaloff
Title: Authorized Signatory
 
The undersigned agrees that the Company’s issuance of Additional Notes and the
use of the proceeds thereof for the purposes set forth on Schedule 2.2 hereto
will not violate the terms of the Loan Agreement.


PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED






By                    /s/ Steven Segaloff                             
Name: Steven Segaloff
Title: Authorized Signatory
 


 

--------------------------------------------------------------------------------

